FILED

UNITED STATES DISTRICT COURT  2 2 

FOR THE DISTRICT OF COLUMBIA
cm, U.S. District & Bankruptcy

Courts for the District of Columbia

VICTOR C. FOURSTAR, JR., )
)
Plaintiff, )
) Case: 1:15-mc—00076
V ) Assigned To : Unassigned
) Assign. Date : 1/22/2015
GARDEN CITY GROUP, eta!” ) Description: Unassrgned
)
Defendants. )

MEMORANDUM OPINION AND ORDER

Pursuant to the Prison Litigation Reform Act (“PLRA”), unless a prisoner “is under
imminent danger of serious physical injury,” he may not proceed in forma pauperis if while
incarcerated he has ﬁled at least three prior cases that were dismissed as frivolous, malicious, or
for failure to state a claim. 28 U.S.C. § 1915(g); see Ibrahim v. District of Columbia, 463 F.3d 3,
6 (DC. Cir. 2006). This provision “neither divests a prisoner of his right to bring a claim nor
changes the law in a way that adversely affects his prospects for success on the merits of the
claim.” Ibrahim v. District of Columbia, 208 F.3d 1032, 1036 (DC. Cir. 2000). A prisoner who
is “not allowed to proceed [in forma pauperis] may pursue [his] substantive claims just as
anyone else by paying the ﬁling fee.” Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

The plaintiff has accumulated at least three strikes. See Fourstar v. Murlak, N0. 07-cv-
5892, 2010 WL 2163993 (CD. Cal. May 26, 2010) (dismissing action with prejudice for
frivolousness and for failure to state a claim and assessing one “strike”), aﬂ’d, No. 10-56006 (9th
Cir. Sept. 14, 2010); Fourstar v. Zemyan, No. 4:08—cv-50 (D. Mont. Aug. 26, 2008) (adopting
Magistrate Judge’s Findings and Recommendation to dismiss complaint, to assess one “strike,”

and to certify that appeal would not be taken in good faith), appeal dismissed, No. 08—35819 (9th

Cir. Apr. 14, 2009); Fourstar v. Ness, No. 4:05-cv—108 (D. Mont. Apr. 26, 2006) (dismissing
complaint for failure to state a claim upon which relief can be granted and assessing one
“strike”), aﬂ’d, 276 F. App’x 661 (9th Cir. 2008); see also F ourstar v. Eckroth, 512 F. App’x
127 (3d Cir.) (per curiam) (afﬁrming denial of motion to proceed in forma pauperis under §
1915(g) and dismissal of civil rights complaint), cert. denied, 134 S. Ct. 263 (2013); Fourstar v.
Costell, No. 14—cv—00957, 2014 WL 4826753 (S.D. Ill. Sept. 29, 2014) (denying motion to
proceed in forma pauperis under § 1915(g)). Because the plaintiff does not allege that he is in
imminent danger of serious physical injury, he has not qualiﬁed for the imminent danger

exception.
Accordingly, it is hereby

ORDERED that the plaintiff’s application to proceed in forma pauperis is DENIED

pursuant to 28 U.S.C. § 1915(g); it is
FURTHER ORDERED that this action is DISMISSED.

This is a ﬁnal appealable Order.

SO ORDERED.

$4 4%..

United States District Judge

 

DATE: M ﬂ/ 2‘”,